TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00133-CR


NO. 03-96-00134-CR







Martin John Harrall, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NOS. 0954850 & 0954835, HONORABLE LARRY FULLER, JUDGE PRESIDING







PER CURIAM


	In each cause, appellant pleaded guilty before a jury to the offense of robbery.  Tex. Penal
Code Ann. § 29.02 (West 1994).  The jury assessed punishment in each cause at imprisonment for fifteen
years.

	Appellant's court-appointed attorney filed briefs in which he concludes that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S. 738 
(1967), by advancing contentions which counsel says might arguably support the appeal.  See also Penson
v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's briefs were
delivered to appellant, and appellant was advised of his right to examine the appellate record and to file a
pro se brief.  A pro se brief has been filed.

	We have reviewed the record and counsel's briefs and agree that the appeals are frivolous
and without merit.  A discussion of the contentions advanced by counsel would serve no beneficial purpose. 
In his pro se brief, appellant complains that the punishment assessed by the jury exceeds that offered by
the State before trial and asks for a new punishment hearing before the district court.  There is no evidence
of any plea bargain offer and, in any event, the record reflects that appellant elected that a jury assess
punishment.  That his chosen trial strategy did not produce the hoped-for result is not ground for a new trial.

	The judgments of conviction are affirmed.


Before Justices Powers, Aboussie and Jones

Affirmed on Both Causes

Filed:   September 11, 1996

Do Not Publish